Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 7-13 are presented for examination.  Claims 7, 8, and 12 are amended.  Claim 13 is added.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 7 have been considered but are moot based on the new ground of rejection necessitated by applicant’s amendments.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/22/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

7.	Claim(s) 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3113567 A1 by Rudolf et al. (~provided by applicant, hereafter referred to as Rudolf).
Regarding claim 7, Rudolf teaches a base station (see at least Fig. 1 (114a) and ¶ [0013]-[0016]) comprising:
a processor of the base station that maps one or more control channel elements (CCEs) in a downlink control channel to one or more resource units that are obtained by an interleaver for interleaving indexes of a plurality of resource units in a control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation), each of the one or more resource units being defined as a plurality of resource element groups (REGs) (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE); and 
a transmitter that transmits the downlink control channel (see at least ¶ [0013]). 

Regarding claim 8, Rudolf teaches a terminal (see at least Fig. 1 (102)) comprising:
a receiver (see at least Fig. 1B) that receives configuration information of a control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation); and 
a processor of the terminal (see at least Fig. 1B) that monitors a downlink control channel candidate in the control resource set that is based on the configuration information (see at least Fig. 3), wherein each of one or more control channel elements (CCEs) in the downlink control channel candidate is mapped to one or more resource units that are obtained by an interleaver, the interleaver interleaves a plurality of indexes, the plurality of indexes respectively correspond to a plurality of resource units in a control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation), each of the plurality of resource units being defined as a plurality of resource element groups (REGs) (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE), and the one or more resource units are included in the plurality of resource units (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE).

Regarding claim 10, Rudolf teaches the terminal according to claim 8. In addition, Rudolf teaches wherein a number of elements of the interleaver is a number of all resource units in the control resource set (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE).

Regarding claim 12, Rudolf teaches a radio communication method for a terminal (see at least Fig. 1), comprising:
receiving configuration information of a control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation); and
monitoring a downlink control channel candidate in the control resource set that is based on the configuration information (see at least Fig. 3), wherein each of one or more control channel elements (CCEs) in the downlink control channel candidate is mapped to one or more resource units that are obtained by an interleaver for interleaving indexes of a plurality of resource units in a control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation), each of the one or more resource units being defined as a plurality of resource element groups (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE).

Regarding claim 13, Rudolf teaches a system (see at least Fig. 1) comprising:
a base station (see at least Fig. 1 (114a) and ¶ [0013]-[0016]) that comprises:
a processor of the base station that maps one or more control channel elements (CCEs) in a downlink control channel to one or more resource units that are obtained by an interleaver (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation); and 
a transmitter that transmits the downlink control channel (see at least ¶ [0013]); and
a terminal (see at least Fig. 1 (102)) that comprises:
a receiver (see at least Fig. 1B) that receives configuration information of the control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation); and 
a processor of the terminal (see at least Fig. 1B) that monitors a downlink control channel candidate in the control resource set that is based on the configuration information (see at least Fig. 3), wherein the interleaver interleaves a plurality of indexes, the plurality of indexes respectively correspond to a plurality of resource units in a control resource set (see at least Fig. 9 and ¶ [0141]-[0142]; interleaver based E-CCE aggregation), each of the plurality of resource units is defined as a plurality of resource element groups (REGs) (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE), and the one or more resource units are included in the plurality of resource units (see at least ¶ [0125]; E-PDCCH symbols may be mapped to REGS, E-REGs, and/or virtual E-REGs based on the block or group of symbols corresponding to a single CCE or E-CCE).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf as applied to claim 8 above, in view of US 2013/0003663 A1 by Blankenship et al. (hereafter referred to as Blankenship, previously cited).
Regarding claim 9, Rudolf teaches the terminal according to claim 8.
Rudolf does not appear to expressly teach wherein each of the one or more CCEs consists of six REGs.
In the same field of endeavor, Blankenship teaches wherein each of the wherein each of the one or more CCEs consists of six REGs (see at least ¶ [0047]; “Therefore, it may be easier to define a new, smaller integer number of REGs as a CCE. One example is to define six REGs for one new, smaller CCE to be used for PDCCH multiplexing with other aggregation levels. For example, three UEs having the new, smaller new CCE, each containing six REGs, can be multiplexed in two current CCEs each containing nine REGs.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Rudolf with Blankenship in order to reduce the impact to the legacy PDCCH region (Blankenship ¶ [0047]).

Regarding claim 11, Rudolf in view of Blankenship teaches the terminal according to claim 9.  In the obvious combination, Blankenship further teaches wherein a number of elements of the interleaver is a number of all resource units in the control resource set (see at least Fig. 13).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465